DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-20 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-18 and 20 in the reply filed on April 14, 2022 is acknowledged. Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1 recites the limitation “vessel comprising” in line 2.  It is respectfully suggested to amend the limitation to “vessel comprising:”.
Claim 8 recites the limitation “the heat transfer medium” in line 1.  It is respectfully suggested to amend the limitation to “the thermally conductive heat transfer medium” for consistent recitation of claim limitation.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
            Regarding claim 1, the recitation “the buoyant thermal energy transfer device defines a collective specific gravity of between about 0.7 and about 1.2” is not supported by the specification.  A thorough review for the specification did not locate any relevant information that discloses or suggests the limitation “the buoyant thermal energy transfer device defines a collective specific gravity of between about 0.7 and about 1.2” recited in claim 1.  
In the Applicant’s specification, it is noted that the specification discloses: In total, the buoyant thermal energy transfer device 30 may define a collective specific gravity of between about 0.76 (Crude oil 48° API@ 54.4 °C) and 0.876 (Crude oil, Texas@ 15.6 °C) and for the heavy produced water the specific gravity range is between 1.0 and 1.13, more particularly, the actual value of the specific gravity is between about 0.88 and about 0.95. Specific gravity is defined and used herein to represent the ratio of the total density of the buoyant thermal energy transfer device to the density of water (Specification, paragraph [0016]). However, the specification does not teach “the buoyant thermal energy transfer device defines a collective specific gravity of between about 0.7 and about 1.2” as recited in claim 1 of claimed invention. Appropriate correction is required.    
Claims 2-18 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “collective specific gravity” in line 28a.  This is considered indefinite for the following reason: The reference for determining the recited “collective” specific gravity is unspecified.  It is unclear how one skilled in the art to determine “collective” specific gravity. The instant specification does not teach or specify how to determine the “collective specific gravity”. Therefore, for purposes of examination only, the limitations “collective specific gravity” recited in claim 1 and its dependent claim(s) will be considered to be expressed in “specific gravity combined and averaged for the fluids contained in the buoyant thermal energy transfer device until the “collective specific gravity” pressure is specified by Applicants. 
Claims 2-18 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hopf (US 5,240,617). 
In regard to claim 20, Hopf discloses a separation vessel containing a multi-phase mixture comprising oil and water (Fig. 1; col. 2, line 61 thru col. 4, line 3), the separation vessel comprising a buoyant thermal energy transfer device (4, Fig. 1), wherein:
the multi-phase mixture comprises an emulsion layer comprising emulsified oil and water (3, Fig. 1), and since the oil-water emulsion is heated, it is reasonably expected that there are separated oil above the emulsion layer and separated water below the emulsion layer; 
the buoyant thermal energy transfer device comprises a thermally conductive body and an internal heating element (4, 5, and 6, Fig. 1); 
the thermally conductive body comprises an upper active surface area (5, Fig. 1) and a lower active surface area (6, Fig. 1); and
the thermally conductive body resides within the emulsion layer and the upper and lower active surface areas of the thermally conductive body are in contact with material of the emulsion layer (see the diagram in Fig. 1).
Hopf does not explicitly discloses the buoyant thermal energy transfer device defines a collective specific gravity of between about 0.88 and about 0.95.
However, the claimed collective specific gravity in the buoyant thermal energy transfer device would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize separation vessel activity and utility taking into consideration the operational parameters of the separation vessel operation (time, temperature, pressure, throughput), the geometry of the separation vessel, the physical and chemical make-up of the oil-water emulsion feedstock as well as the nature of the separation end-products. 

Allowable Subject Matters 
Claims 1-18 in the instant application are allowed if previously presented objection to claims 1 and 8, and 35 U.S.C. 112(a) and 112(b) rejections to claims 1-18 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-18. A separation vessel containing a multi-phase mixture comprising oil and water, the separation vessel comprising:
a vessel body,
a water outlet,
an oil outlet, and
a buoyant thermal energy transfer device, wherein:
the multi-phase mixture comprises an emulsion layer comprising emulsified oil and water, separated oil above the emulsion layer, and separated water below the emulsion layer;
the water outlet is in fluidic communication with the separated water below the emulsion
layer;
the oil outlet is in fluidic communication with the separated oil above the emulsion layer;
the buoyant thermal energy transfer device comprises a thermally conductive body and an
internal heating element;
the thermally conductive body comprises an upper face, a lower face, and a thermally
conductive heat transfer medium comprising a thickness dimension separating the upper and lower faces;
the upper face of the thermally conductive body comprises an upper active surface area and the lower face of the thermally conductive body comprises a lower active surface area;
the thermally conductive body resides within the emulsion layer and the upper and lower active surface areas of the thermally conductive body are in contact with material of the emulsion layer;
the internal heating element defines a heat source zone spaced from the active surface areas of the upper and lower faces of the thermally conductive heat transfer medium, within the thermal energy transfer device thickness dimension;
the thermally conductive heat transfer medium forms a heat transfer path extending from
the heat source zone to the upper and lower active surface areas of the thermally conductive body; and
the buoyant thermal energy transfer device defines a collective specific gravity of between about 0.7 and about 1.2, is considered novel.
A closest prior art to Smith (US 1,716,934) discloses a separation vessel configured to contain a multi-phase mixture comprising oil and water, the separation vessel comprising: a vessel body (1, Fig. 1), a water outlet (17, Fig. 1), an oil outlet (16, Fig. 1), and a thermal energy transfer device (2), wherein: the multi-phase mixture comprises an emulsion layer comprising emulsified oil and water (the middle layer between oil and water in the vessel body (1, Fig. 1), separated oil above the emulsion layer (the upper layer connected to the oil outlet (16, Fig. 1), and separated water below the emulsion layer (the lower layer connected to the water outlet (17, Fig. 1); the water outlet is configured to be in fluidic communication with the separated water below the emulsion layer (see the Fig. 1); the oil outlet is configured to be in fluidic communication with the separated oil above the emulsion layer (see the Fig. 1); and the thermal energy transfer device comprises a thermally conductive body (2, Fig. 1) which is configured to be heated with steam (page 1, lines 36-93). But Smith does not disclose the feature of the separation vessel comprises a buoyant thermal energy transfer device, the buoyant thermal energy transfer device comprises a thermally conductive body and an internal heating element, the thermally conductive body resides within the emulsion layer and the upper and lower active surface areas of the thermally conductive body are in contact with material of the emulsion layer, and the buoyant thermal energy transfer device defines a collective specific gravity of between about 0.7 and about 1.2.
Other pertinent prior art to Hopf (US 5,240,617) discloses phase-separation equipment for thermally separating an emulsion, in particular a water-oil emulsion, comprising: a container for receiving an emulsion, said container including a top section and a bottom section; a heater for heating an emulsion placed in the bottom section of the container; a discharge outlet formed in the top section of the container for evacuating vaporous constituents of the emulsion; a condenser in communication with the discharge outlet for condensing the vaporous constituents; and means for introducing distributed air into the emulsion in the container said means for introducing distributed air including a two-dimensionally arranged pipe array, having a plurality of spaced discharge apertures, located in the bottom section of the container.
Other pertinent prior art to Wart (US 4,599,973) discloses a water heater for seasonal insertion into a stock watering tank, which water heater comprises: (i) a first housing portion of molded aluminum; (ii) a second housing portion; (iii) means, comprising one of said housing portions, for providing a cavity; (iv) an elongated electric heating element being molded into said first housing portion, and having first and second ends that extend from said first housing portion into said cavity; (v) a thermostatically controlled switch being disposed in said cavity, being bonded to said first housing portion, having a first terminal that is electrically connected to said first end of said heating element, and having a second terminal; (vi) access means, for inserting an electrical cable into said cavity; (vii) a flexible electrical cable extending through said access means, having a first end that is disposed in said cavity, having a first conductor that is electrically connected to said second terminal, and having a second conductor that is electrically connected to said second end of said heating element; and means for hermetically sealing said cavity.
Other pertinent prior art to Paulsen et al. (US 2,774,856) disclose a buoyant ring heater for keeping ice fishing holes open comprising a ring-shaped tubular casing enclosing an annular chamber, a snout being in fixed water-tight relationship with said casing and projecting generally upwardly and outwardly therefrom to define an inlet into said chamber, and a heater comprising a resistance-wire loop disposed in Said chamber and lead-in wires extending through said snout and in electrical connection with said loop, said ring heater including said casing and snout and heater being buoyant in water with said casing being adapted to float at the surface of the water.
The cited prior arts, alone or in combination, do not teach or suggest a separation vessel containing a multi-phase mixture comprising oil and water, the separation vessel comprising a buoyant thermal energy transfer device, the buoyant thermal energy transfer device comprises a thermally conductive body and an internal heating element, the thermally conductive body resides within the emulsion layer and the upper and lower active surface areas of the thermally conductive body are in contact with material of the emulsion layer, and the buoyant thermal energy transfer device defines a collective specific gravity of between about 0.7 and about 1.2, as recited in claim 1 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772